Citation Nr: 0739204	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-37 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased (compensable) rating for a 
fracture of the right fifth metacarpal.

2.	Entitlement for service connection for gout.

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from January 1980 to April 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied an increased 
rating for the veteran's service-connected fracture right 
fifth metacarpal and a March 2005 rating decision by the VA 
RO in St. Petersburg, Florida, that denied service connection 
for gout.  


FINDINGS OF FACT

1.	The midportion of the veteran's fifth metacarpal bone on 
the right hand shows some prominence and tenderness on firm 
pressure.  The veteran has full range of motion of his hand 
including the ability to make a firm fist and bring his 
fingers down to the distal palmar crease.  The veteran has 
full extension, abduction, and adduction of all of his 
fingers with good strength.  There is no evidence of pain on 
use.  The disability does not produce loss of function of the 
veteran's right hand.

2.	The veteran's service medical records do not show a 
diagnosis of or treatment for gout in service.

3.	The veteran's gout did not manifest to a compensable 
degree within one year following active service and is not 
shown to have been incurred or aggravated during his service 
or to be proximately due to or the result of any disease or 
injury incurred in or aggravated during his service.


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating for fracture right 
fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DC) 5227 & 5230 (2007).

2.	The veteran does not have gout that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July and September 2004; 
rating decisions in August 2004, October 2004, and March 
2005; and a statement of the case in January 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the January 2006 statement of the case and 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the fracture right fifth metacarpal claim.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law. 

Increased Rating

In January 1999, the RO granted service connection for a 
fracture of the right fifth metacarpal with a rating of 0 
percent under diagnostic codes 5299-5227 effective October 
30, 1998.  The veteran now contends that a higher rating 
should be assigned because he has constant pain and weakness 
in his right hand.   

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Florida National Guard records dated October 1999 show that 
the condition of the veteran's hand caused him to be 
restricted from lifting more than forty pounds and doing 
push-ups with his right hand.  The report, however, does not 
portray the veteran's anatomical damage or indicate evidence 
of pain, weakened movement, excess fatigability, or 
incoordination. 

At a VA examination in August 2004, the veteran reported that 
he had difficulty putting pressure against the fifth 
metacarpal area of his right hand.  Physical examination did 
not reveal swelling of the right hand.  However, there was 
some prominence of the midportion of the fifth metacarpal 
bone as compared to the left hand and some tenderness when 
firm pressure was applied to that area.  The veteran had full 
range of motion of all fingers including the fifth finger.  
He could also make a "good firm fist" and bring all of his 
fingers down to the distal palmar crease.  The veteran had 
full extension, abduction, and adduction of all his fingers 
with good strength.  An x-ray of the right hand showed a 
moderate deformity present over the mid portion of the mid 
metacarpal area of the right hand.  The VA examiner concluded 
that the veteran had "some relatively mild functional 
impairment" because he was unable to put severe pressure on 
his right hand.  

VA's criteria for evaluating finger injuries does not provide 
a compensable rating for ankylosis of the little finger, 
whether it is favorable or unfavorable, or any degree of 
limitation of motion in the little finger, whether it affects 
the minor or the major hand.  38 C.F.R. § 4.71a, DC 5227 & 
5230 (2007).  VA may, however, consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Amputation of the little finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto 
warrants the assignment of a 10 percent rating of a little 
finger disability.  38 C.F.R. § 4.71a, DC 5156 (2007).

The evidence of record does not indicate that evaluation as 
amputation is warranted or that the veteran's condition 
limits the motion of other digits or interferences with the 
overall function of his right hand.  Therefore, a compensable 
rating is not warranted for the veteran's little finger 
injury under DC 5227 or 5230.   The Board has considered the 
other diagnostic codes pertaining to individual digits but 
finds that none are applicable to the present case.  The 
veteran does not have ankylosis, so consideration under 38 
C.F.R. § 4.71a, DCs 5224, 5225, 5226 is not warranted.  The 
veteran does not have limitation of motion of the index or 
long finger (dominant or nondominant) with a gap of one inch 
(2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible; nor does he have extension 
limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229 
(2007).  Nor does he have limitation of motion of the thumb 
(dominant or nondominant) with a gap of one to two inches 
(2.5 to 5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, DC 5228 (2007).  The evidence shows that the 
veteran has full motion of the little finger.

Additionally, consideration of functional loss due to pain, 
weakness, and flare-ups under 38 C.F.R. §§ 4.40 and 4.45 is 
not required here because the veteran's current rating of 0 
percent is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 
(1997). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating, and 
the claim must be denied.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

The veteran's service medical records are devoid of a 
diagnosis of gout or any gouty arthritis.  No abnormalities 
were noted during the veteran's separation examination in 
April 1986 and his health was described as good.

Florida National Guard medical records show that the veteran 
was seen for a swollen right foot in January 1996 and was 
subsequently diagnosed with gout.  Private medical records 
indicate that the veteran had a gouty arthritis flare-up in 
his right big toe in January 2003.  That 2003 report also 
notes that the veteran provided a history of gout and 
indicated that his last flare-up was in January 2002.  
Finally, private medical records from November 2004 show that 
the veteran had a uric acid level of 8.9 and was prescribed 
Allopurinol as a treatment for gout.  

Upon thorough review, the Board finds that the record does 
not establish a connection between the veteran's gout and his 
service.  There is no evidence of a diagnosis or treatment 
during service.  In fact, the evidence shows that the first 
diagnosis occurred in January 1996, ten years after 
separation from service.  The Board has considered the 
veteran's contentions that his gout was incurred during 
service.  However, as a layperson, the veteran lacks the 
requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

While the veteran was seen with a swollen right foot in 
January 1996, apparently while on inactive duty for training, 
and subsequently diagnosed with gout, the Board finds that 
such a manifestation does not warrant service connection.  
While service connection may be granted for a disease or 
injury incurred in or aggravated during active duty, the same 
provisions do not apply to inactive duty training.  Service 
connection can only be granted for an injury incurred in or 
aggravated during inactive duty training, or for an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(21)-(24) (West 2002).

Since the record does not contain evidence of gout within one 
year of separation from active service or evidence linking 
the remote onset of gout to service, service connection must 
be denied.  The Board finds that the preponderance of the 
evidence is against the claim and the claim must be denied.


ORDER

Entitlement to an increased rating for a fracture of the 
right fifth metacarpal is denied.

Entitlement to service connection for gout is denied.   



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


